Exhibit 10.3

 

2012 PERFORMANCE SHARE PROGRAM

 

AWARD CALCULATION METHODOLOGY

 

Parameter

 

Description

 

 

 

Designated Participants

 

Vice Presidents and above (or equivalent) as designated by the Committee.

 

 

 

Performance Period

 

The Company’s 2012 fiscal year.

 

 

 

Award Agreement

 

A Maximum Award (equal to 150% of the target award) for each Designated
Participant will be approved by the Committee and set forth in each Designated
Participant’s Award Agreement.

 

 

 

Performance Goal

 

The Company must achieve an initial threshold level of performance (the
“Performance Goal”) in order for any Performance Shares to be earned.  The
Performance Goal is the achievement of at least 80% of the GAAP revenue target
set forth in the Board-approved 2012 annual operating plan, disregarding the
effects of any material acquisitions not incorporated into the operating plan,
as set forth in the annual operating plan approved by Adobe’s Board of Directors
at the beginning of the fiscal year.

 

·                  If the Performance Goal is not met, no Performance Shares
will be earned under the Program.

 

·                  If the Performance Goal is met, Designated Participants will
be credited with their Maximum Awards, subject to a reduction based on the
achievement of Other Performance Goals which will determine the Actual Award
earned.

 

 

 

Other Performance Goals

 

The Other Performance Goals are the six sets of strategic objectives approved by
the Committee.

 

 

 

Actual Award Determination

 

The Maximum Award will be reduced to equal the number of Performance Shares
earned as an Actual Award based on the achievement of the Other Performance
Goals.  For each set of Other Performance Goals:

 

 

 

 

 

 

Other
Performance
Goal Weight

 

x

Number of
Performance
Shares in Target
Award

 

x

Other
Performance
Goal
Achievement %

 

=

Actual
Performance
Shares

 

 

 

 

 

 

·                  The six sets of Other Performance Goals have weightings
ranging from 10% to 25%, as determined by the Committee

 

·                  The Other Performance Goal Achievement % for each Other
Performance Goal is capped at 150%.

 

The Actual Award earned equals the sum of the Actual Performance Shares
determined using the equation above for all of the Other Performance Goals.  Any
partial share of an Actual Award will be rounded up to the next whole share, but
in no event will such rounding result in an Actual Award greater than the
Maximum Award.

 

--------------------------------------------------------------------------------